Citation Nr: 1139061	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  10-46 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945.  The Veteran died in February 2009.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The appellant presented testimony before the Board in August 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The appellant contends that she is entitled to service connection for the cause of the Veteran's death in accordance with 38 U.S.C.A. § 1151.  Specifically, she asserts that he developed a sacral decubitus ulcer due to negligent care received at the VA Medical Center (VAMC) in Huntington, West Virginia.  She argues that this condition contributed to the Veteran's death in February 2009.

A review of the claims folder reveals that there are limited treatment records from Our Lady of Bellefonte Hospital.  There is only a December 2008 admission record, a December 2008 consultation report, and a February 2009 operative report.  The Veteran's death certificate shows the Veteran died later in February 2009 at the hospital.  Notably, there are no records dated in January 2009 or those pertaining to the Veteran's death.  Clearly, the records from Our Lady of Bellefonte Hospital are not complete.  Such missing records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).

In light of the missing records, a Remand is also necessary to obtain a medical opinion based on a complete and thorough review of the evidence.  The Board notes that two prior VA opinions were sought in 2009 and 2010; however, these opinions were rendered without the benefit of review of the Veteran's final treatment records.  In addition, the opinions were inadequate as they failed to address all the necessary elements of causation.  The 2009 VA opinion indicated that the Veteran's death was not the result of negligence on the part of the Huntington VAMC.  The 2010 VA opinion indicated that the Veteran's decubitus ulcer was less likely than not related to or caused by care received at a VA facility.  Both VA opinions failed to indicate whether the Veteran's sacral decubitus ulcer, and ultimately his death, was an event not reasonably foreseeable.   38 C.F.R. § 3.361(d)(2).  Thus, a new medical opinion must be sought.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should provide the appellant with a 38 C.F.R. § 3.159(b) notice letter and request that she complete and return the appropriate release forms so that VA can obtain the complete treatment records from Our Lady of Bellefonte Hospital dated between December 2008 and February 2009.  Thereafter, the RO should attempt to obtain copies of all pertinent records outstanding.  All identified private treatment records should be requested directly from the healthcare providers.  

All requests for records and their responses should be clearly delineated in the claims folder.  At least one follow-up request must be made if a response is not received to the initial request for records. 

2.  After any additional private medical records have been obtained and incorporated in the claims file, the Veteran's claims file and a copy of this Remand should be sent to an appropriately qualified medical provider to render an opinion.  The examiner should review the relevant evidence in the claims file in conjunction with rendering the opinion and should offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's sacral decubitus ulcer, and ultimately his death, was an additional disability proximately caused by: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by 2) an event not reasonably foreseeable.  The examiner must provide complete rationale for all conclusions reached.

(NOTE: To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused an additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.)  

3.  After completing the requested development to the extent possible, the RO should readjudicate the appellant's claim in light of all the evidence of record.  If the claim remains denied, the appellant and her representative  should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
                                       A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



